DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 09, 2021 has been entered. 

Response to Amendment

3.	The Amendment filed April 27, 2021 has been entered.  Claims 6, and 17 have been cancelled. Claim 19 has been amended.  Claims 1-5, 7-16, and 18-20 remain pending in the application.  


Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

7.	Claims 1, 3-5, 8-12, 14-16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. U.S. Patent Application Publication 20060113932 (hereinafter, “Mori”) in view of Terlizzi et al. U.S. Patent Application Publication 20160254843 (hereinafter, “Terlizzi”), and further in view of Wang et al. U.S. Patent Application Publication 20140301596 (hereinafter, “Wang”), previously cited.

	Regarding claim 9, Mori teaches an electronic device (mobile phone; one example, in which the vibrating device 10 according to one exemplary embodiment of the present invention is provided in a casing 12 (only partly shown) of a mobile phone, is described with reference to FIG. 1, par [0028], see Mori), comprising: a device body (casing 12, FIG. 1, par [0028], see Mori), a control circuit (control circuitry 62 FIG. 3, par [0039], see Mori) and a vibration module (vibrating device 10, Fig. 1, par [0028]; 70 shown in FIG. 4, par [0049], see Mori) which are assembled in the device body (see casing 12, FIG. 1, par [0028], see Mori; par [0049]: This vibrating device 70 employs a generally cylindrical case-like outer housing 72 instead of the first and second support members 16 and 18 of the above-described vibrating device 10 shown in FIG. 1. The features similar to the vibrating device 10 will not be described again; par [0050] The generally cylindrical case-like outer housing 72 is rigidly attached to the casing 12 with two pairs of bolts 74A and 74B and nuts 76A and 76B, see Mori), wherein 
		the vibration module (vibrating device 10, Fig. 1, par [0028]; vibrating device 70 shown in FIG. 4, par [0049], see Mori) comprises: a driving motor (including expandable rod 22, the magnet coil 24, FIG. 1, par [0029], see Mori; the magnet coil 24 is connected a pulse oscillator 48, which is the drive power supply source of the displacement rod 34, via a coupling condenser 46, par [0029], see Mori; an axial displacement is generated in the displacement rod 34 due to the magnetostrictive effect, causing the expandable rod 22 to repeat expansion and contraction at a sound frequency, par [0041], see Mori) and a packaging structure (see housing 14, FIG. 1, pars [0029], [0036], see Mori, corresponding to packaging structure) arranged outside the driving motor (As shown in FIG. 1, the vibrating device 10 generally comprises: a generally cylindrical housing 14; first and second support members 16 and 18, an inertial mass member 20; an expandable rod 22; and a generally cylindrical magnet coil 24. The housing 14 is disposed vertically in FIG. 1 on the casing (base) 12 of the mobile phone, FIG. 1, par [0029], see Mori); wherein 
		the driving motor (the magnet coil 24, FIG. 1, par [0029], see Mori) is configured to be electrically connected with the control circuit (control circuit 62, Fig. 3, see Mori) and controlled to be in a first vibration mode (the sound pulse signal of the buzzer is converted into the vibration of the casing 12, which serves as a speaker to output the sound, Fig. 1, par [0041], see Mori) or a second vibration mode (i.e., that allow oscillation of the housing 14 in a vibration frequency range of a vibrator and restrict the oscillation of the housing 14 in a sound frequency range (Fig. 1, par [0032], see Mori). The generally cylindrical magnet coil 24 is arranged to surround the outer circumference of the displacement rod 34 of the expandable rod 22, and has a structure ; 
			the packaging structure (see casing 12, FIG. 1, pars [0029], [0036], see Mori, corresponding to packaging structure) comprises a sounding part (including bottom section of casing 12, Fig. 1, pars [0029], [0036], see Mori; corresponding to sounding part); 
			when the driving motor is in the first vibration mode, the driving motor is configured to cooperate with the sounding part and drive the sounding part to generate a vibrating sound wave (When alerting the call recipient by the buzzer, a sound pulse signal in the sound frequency range is generated in a sound frequency generation circuit 64 and supplied to the magnet coil 24. The sound pulse signal supplied to the magnet coil 24 changes the intensity of the magnetic field applied to the displacement rod 34. As a result, an axial displacement is generated in the displacement rod 34 due to the magnetostrictive effect, causing the expandable rod 22 to repeat expansion and contraction at a sound frequency, par [0037]; when a sound ; 
			when that the driving motor is in the second vibration mode, the driving motor is configured to cooperate with at least one function module (The housing 14 is disposed vertically in FIG. 1 on the casing (base) 12 of the mobile phone, FIG. 1, par [0029], see Mori; housing 2, FIG. 2, which may sometimes be referred to as an enclosure or case, may be formed of plastic, glass, ceramics, par [0018]; the casing 12 is vibrated at a sound frequency by the expansion and contraction of the expandable rod 22, par [0041]  see Mori) of the device body (The housing 14 is disposed vertically in FIG. 1 on the casing (base) 12 of the mobile phone, FIG. 1, par [0029], see Mori) and drive the at least one function module to vibrate (On the other hand, when alerting the call recipient by the vibrator, a vibration pulse signal in the vibrator frequency range is generated in a vibrator frequency generation circuit 66 and supplied to the magnet coil 24. As a result, as with the buzzer, a displacement is generated in the displacement rod 34 due to the magnetostrictive effect, causing the expandable rod 22 to repeat expansion and contraction at a vibrator frequency, par [0042]; the resilient members 30A and 30B forming the second support member 18 have vibration transmission characteristics that allow oscillation of the housing 14 in a vibration frequency range of a vibrator and restrict the oscillation of the housing 14 in a sound frequency range, par [0032], see Mori).
a control circuit (62, Fig. 1, par [0039], see Mori).  
 	However, Mori does not explicitly disclose a control circuit being a control chip.
	Terlizzi teaches wirelessly charged electronic device with shared inductor circuitry (see Title) in which electronic device (10, Figs. 1, 2) may include control circuitry such as storage and processing circuitry 20. Control circuitry (20, Fig. 2, par [0027], see Terlizzi) may include microprocessors, microcontrollers, digital signal processors, application-specific integrated circuits, storage such as volatile and non-volatile memory (e.g., hard drives, solid state drives, random-access memory, etc.), and other storage and processing circuitry (Figs. 1, 2, par [0027], see Terlizzi).  During operation of device 10, speaker 26 may be supplied with a low magnitude audio drive signal so that speaker 26 can be used to produce audio output in connection with playing media or supplying sound for a voice telephone call or speaker 26 may be supplied with an overdriven vibrator control signal so that speaker 26 can serve as a vibrator to alert a user to incoming telephone calls, alarm events, and other events for which a more silent mode of providing output for the user is desired (Fig. 1, par [0038], see Terlizzi). As another example, vibrator 28 may have a weight (e.g., a rotationally asymmetric weight) that is driven by a motor with a rotating shaft. The motor may have one or more inductors such as inductor 54 of vibrator 28 of FIG. 2 (par [0033], see Terlizzi).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the wirelessly charged electronic device with shared inductor circuitry taught by Terlizzi with the electronic device of Mori such that to obtain a control circuit being a control chip as claimed in 
	Mori in view of Terlizzi, as modified, teaches including piezoelectric element (par [0057] see Mori).
	However, Mori in view of Terlizzi does not explicitly disclose further comprising piezoceramics; wherein the piezoceramics is configured to be electrically connected with the control chip and cooperate with the sounding part, so as to be controlled to drive the sounding part to generate the vibrating sound wave.
	Wang teaches screen sounder (see Title) in which with reference to Figs. 1, 5, the piezoelectric module 14 with a narrow rectangular shape includes a piezoceramic plate 141 and a connecter 142 mounted on the piezoceramic layer 141 for transmitting force. One end of the connecter 142 is fixed on the piezoceramic plate 141 and the other end is fixed on the back side of the screen 15. Based on Conversed Piezoelectricity Effect, the piezoceramic plate 141 drives the screen 15 to vibrate so as to generate sound in a frequency range via the connecter 142. Based on Conversed Piezoelectricity Effect, the piezoceramic plate 141 drives the screen 15 to vibrate so as to generate sound in a frequency range via the connecter 142 (see Figs. 1, 5, par  [0018], see Wang.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the screen sounder taught by Wang with the electronic device of Mori in view of Terlizzi, in the absence of new or unexpected results, such that to obtain further comprising piezoceramics (piezoelectric module 14, piezoceramic layer 141, Fig. 1, par [0018], see Wang); wherein the piezoceramics is configured to be electrically connected with the control chip (Control circuitry 20, Fig. 2, par [0027], see Terlizzi) and cooperate with the sounding part (including magnet coil 24, pulse oscillator 48, Figs. 1, 3, par [0037], see Mori, corresponding to sounding part), so as to be controlled to drive the sounding part to generate the vibrating sound wave (When alerting the call recipient by the buzzer, a sound pulse signal in the sound frequency range is generated in a sound frequency generation circuit 64 and supplied to the magnet coil 24. The sound pulse signal supplied to the magnet coil 24 changes the intensity of the magnetic field applied to the displacement rod 34. As a result, an axial displacement is generated in the displacement rod 34 due to the magnetostrictive effect, causing the expandable rod 22 to repeat expansion and contraction at a sound frequency, par [0037], see Mori) as claimed in order to be beneficial to the society that suffers from a shortage of energy resources, as suggested by Wang in paragraph [0005].

	Regarding claim 10, Mori in view of Terlizzi in view of Wang teaches the electronic device of claim 9.  Mori in view of Terlizzi in view of Wang, as modified, teaches wherein the control chip is configured to be electrically connected with the driving motor to send a sounding control signal or an interaction control signal to the driving motor (As another example, vibrator 28 may have a weight (e.g., a rotationally asymmetric weight) that is driven by a motor with a rotating shaft. The motor may have one or more inductors such as inductor 54 of vibrator 28 of FIG. 2 (par [0044], see Terlizzi). In configurations in which device 32 is a speaker that operates both as a speaker and (when overdriven) as a vibrator, the signals on lines 84 and 86 will be 
 
	Regarding claim 11, Mori in view of Terlizzi in view of Wang teaches the electronic device of claim 10.  Mori in view of Terlizzi in view of Wang i, as modified, teaches wherein the driving motor is configured to: upon receiving the sounding control signal, activate the first vibration mode; and upon receiving the interaction control signal, activate the second vibration mode (In configurations in which device 32 is a speaker, the signals that are provided to lines 84 and 86 and that are driven through inductor 52 will be audio signals (i.e., inductor 52 will operate as a speaker voice coil). In configurations in which device 32 is a speaker that operates both as a speaker and (when overdriven) as a vibrator, the signals on lines 84 and 86 will be audio signals for operating device 32 in speaker mode or vibrator control signals for operating device 32 in vibrator mode. In configurations in which device 32 is a near field communications component (e.g., a near-field communications antenna formed by inductor 52), the signals on lines 84 and 86 will be hearing aid signals or other near field communications signals (see, e.g., wireless signals 48 of FIG. 2), par [0044], see Terlizzi). 
 
claim 12, Mori in view of Terlizzi in view of Wang teaches the electronic device of claim 9.  Mori in view of Terlizzi in view of Wang, as modified, teaches wherein a voltage exchange frequency of the interaction control signal is greater than a voltage exchange frequency of the sounding control signal; and/or, a current of the interaction control signal is greater than a current of the sounding control signal (During operation of device 10, speaker 26 may be supplied with a low magnitude audio drive signal so that speaker 26 can be used to produce audio output in connection with playing media or supplying sound for a voice telephone call or speaker 26 may be supplied with an overdriven vibrator control signal so that speaker 26 can serve as a vibrator to alert a user to incoming telephone calls, alarm events, and other events for which a more silent mode of providing output for the user is desired, i.e., sound drive signal smaller than vibrating drive signal, par [0038], see Terlizzi; Power management circuitry 102 may be used in converting alternating current power received by inductor 52 from inductor 38 of wireless charging equipment 34 in the form of wireless signals 40 to DC power. Capacitor 104 may be used as a charge storage element that helps in converting received radio-frequency (alternating current) signals 40 to direct current (DC) power, Fig. 4, par [0040], see Terlizzi). 

	Regarding claim 14, Mori in view of Terlizzi in view of Wang teaches the electronic device of claim 9.  Mori in view of Terlizzi in view of Wang, as modified, teaches wherein the driving motor is configured to adopt a first vibration parameter in a case that the driving motor is in the first vibration mode (when a sound pulse signal in the sound frequency range is supplied to the magnet coil 24, the oscillation of the , and adopt a second vibration parameter in a case that the driving motor is in the second vibration mode, the first vibration parameter being different from the second vibration parameter (On the other hand, when alerting the call recipient by the vibrator, a vibration pulse signal in the vibrator frequency range is generated in a vibrator frequency generation circuit 66 and supplied to the magnet coil 24. As a result, as with the buzzer, a displacement is generated in the displacement rod 34 due to the magnetostrictive effect, causing the expandable rod 22 to repeat expansion and contraction at a vibrator frequency, par [0042], see Mori).

	Regarding claim 15, Mori in view of Terlizzi in view of Wang teaches the electronic device of claim 9.  Mori in view of Terlizzi in view of Wang, as modified, teaches further comprising a driving medium (displacement rod 34, expandable rod 22, Fig. 4, see Mori), wherein the driving medium is configured to be respectively connected with the driving motor and the sounding part (displacement rod 34, expandable rod 22, Fig. 4; When alerting the call recipient by the buzzer, a sound pulse signal in the sound frequency range is generated in a sound frequency generation circuit 64 and supplied to the magnet coil 24. The sound pulse signal supplied to the magnet coil 24 changes the intensity of the magnetic field applied to the displacement rod 34. As a result, an axial displacement is generated in the displacement rod 34 due to the magnetostrictive effect, 

	Regarding claim 16, Mori in view of Terlizzi in view of Wang teaches the electronic device of claim 9.  Mori in view of Terlizzi in view of Wang, as modified, teaches wherein the driving medium is a linkage mechanism (displacement rod 34, expandable rod 22, Fig. 4, see Mori, par [0040], see Mori).

	Regarding claim 18,  Mori in view of Terlizzi in view of Wang teaches the electronic device of claim 9.  Mori in view of Terlizzi in view of Wang, as modified, teaches wherein materials of the sounding part comprise ceramic (the screen sounder 200 includes two piezoelectric modules 24 having a piezoelectric ceramic plate 241 and a connecter 242. In the embodiment, each piezoelectric module has three connecters 242 which are located between a screen 25 and the piezoelectric ceramic plate 241, see Fig. 2, par  [0020], see Wang) the function module comprises at least one of a screen, a function key, and a casing (The housing 14 is disposed vertically in FIG. 1 on the casing (base) 12 of the mobile phone, FIG. 1, par [0029], see Mori; housing 2, FIG. 2, which may sometimes be referred to as an enclosure or case, may be formed of plastic, glass, ceramics, par [0018]; the casing 12 is vibrated at a sound frequency by the expansion and contraction of the expandable rod 22, par [0041]  see Mori).  The motivation is in order to be beneficial to the society that suffers from a shortage of energy resources, as suggested by Wang in paragraph [0005].
	
claim 1, this claim merely reflects the vibration module to the electronic device of Claim 9 and is therefore rejected for the same reasons.
	
	Regarding claim 3, this claim merely reflects the vibration module to the electronic device of Claim 14 and is therefore rejected for the same reasons.
	
	Regarding claim 4, this claim merely reflects the vibration module to the electronic device of Claim 15 and is therefore rejected for the same reasons.
	
	Regarding claim 5, this claim merely reflects the vibration module to the electronic device of Claim 16 and is therefore rejected for the same reasons.

	Regarding claim 7, this claim merely reflects the vibration module to the electronic device of Claim 18 and is therefore rejected for the same reasons.

	Regarding claim 8,  Mori in view of Terlizzi in view of Wang teaches the vibration module of claim 1.  Mori in view of Terlizzi in view of Wang, as modified, teaches wherein the function module comprises at least one of a screen, a function key, and a casing (The housing 14 is disposed vertically in FIG. 1 on the casing (base) 12 of the mobile phone, FIG. 1, par [0029], see Mori; housing 2, FIG. 2, which may sometimes be referred to as an enclosure or case, may be formed of plastic, glass, ceramics, par [0018]; the casing 12 is vibrated at a sound frequency by the expansion and contraction of the expandable rod 22, par [0041]  see Mori).

	Regarding claim 20, this claim merely reflects a mobile terminal (One example, in which the vibrating device 10 according to one exemplary embodiment of the present invention is provided in a casing 12 (only partly shown) of a mobile phone, is described with reference to FIG. 1, par [0028], see Mori) comprising the vibration module according to claim 1, wherein the mobile terminal has only one driving motor (including expandable rod 22, the magnet coil 24, FIG. 1, par [0029], see Mori; the magnet coil 24 is connected a pulse oscillator 48, which is the drive power supply source of the displacement rod 34, via a coupling condenser 46, par [0029], see Mori; an axial displacement is generated in the displacement rod 34 due to the magnetostrictive effect, causing the expandable rod 22 to repeat expansion and contraction at a sound frequency, par [0041], see Mori) configured to implement both sounding control and vibration control of the mobile terminal (When a call signal is input to a signal receiving section 60 of the mobile phone, the call signal is transmitted to a control circuit 62. The control circuit 62 then decides whether the call recipient shall be alerted by a call alert s buzzer (sound) or a call alert vibrator (vibration), depending on the mode generally provided in the mobile phone, par [0039], Fig. 1, see Mori), thereby facilitating reducing size and cost of the mobile terminal (The present invention relates to a vibrating device and a mobile phone using the same, and more particularly to a vibrating device that can be applied to various purposes other than as a vibrator and that can achieve cost reduction, size reduction, and space saving by a reduction in the number of components, and a mobile phone using this vibrating device, par [0001], see Mori).

claim 19, Mori teaches a method of controlling an electronic device (via control circuit 62, FIG. 3; When a call signal is input to a signal receiving section 60 of the mobile phone, the call signal is transmitted to a control circuit 62. The control circuit 62 then decides whether the call recipient shall be alerted by a call alert s buzzer (sound) or a call alert vibrator (vibration), depending on the mode generally provided in the mobile phone, FIG. 3, par [0039], see Mori), the electronic device comprising a driving motor (including expandable rod 22, the magnet coil 24, FIG. 1, par [0029], see Mori; the magnet coil 24 is connected a pulse oscillator 48, which is the drive power supply source of the displacement rod 34, via a coupling condenser 46, par [0029], see Mori; an axial displacement is generated in the displacement rod 34 due to the magnetostrictive effect, causing the expandable rod 22 to repeat expansion and contraction at a sound frequency, par [0041], see Mori); the method comprising: 
		receiving a control signal (via control circuit 62; When a call signal is input to a signal receiving section 60 of the mobile phone, the call signal is transmitted to a control circuit 62. The control circuit 62 then decides whether the call recipient shall be alerted by a call alert s buzzer (sound) or a call alert vibrator (vibration), depending on the mode generally provided in the mobile phone, see Figs. 1, 3, [0039], see Mori); 
		when the control signal is a sounding control signal, controlling the driving motor to enter a first vibration mode, so as to enable the driving motor to drive a sounding part (including bottom section of casing 12, Fig. 1, pars [0029], [0036], see Mori; corresponding to sounding part) of the electronic device to generate a vibrating sound wave (When alerting the call recipient by the buzzer, a sound pulse signal in the sound frequency range is generated in a sound frequency generation circuit 64 and ;
		when the control signal is an interaction control signal controlling the driving motor to enter a second vibration mode, so as to enable the driving motor to drive a function module (The housing 14 is disposed vertically in FIG. 1 on the casing (base) 12 of the mobile phone, FIG. 1, par [0029], see Mori; housing 2, FIG. 2, which may sometimes be referred to as an enclosure or case, may be formed of plastic, glass, ceramics, par [0018]; the casing 12 is vibrated at a sound frequency by the expansion and contraction of the expandable rod 22, par [0041]  see Mori) of the electronic device to vibrate (On the other hand, when alerting the call recipient by the vibrator, a vibration pulse signal in the vibrator frequency range is generated in a vibrator frequency generation circuit 66 and supplied to the magnet coil 24. As a result, as with the buzzer, a displacement is generated in the displacement rod 34 due to the magnetostrictive effect, causing the expandable rod 22 to repeat expansion and contraction at a vibrator frequency, par [0042]; the resilient members 30A and 30B forming the second support 
	Mori further teaches a control circuit (62, Fig. 1, par [0039], see Mori).  
	However, Mori does not explicitly disclose a control circuit being a control chip.
	Terlizzi teaches wirelessly charged electronic device with shared inductor circuitry (see Title) in which electronic device (10, Figs. 1, 2) may include control circuitry such as storage and processing circuitry 20. Control circuitry (20, Fig. 2, par [0027], see Terlizzi) may include microprocessors, microcontrollers, digital signal processors, application-specific integrated circuits, storage such as volatile and non-volatile memory (e.g., hard drives, solid state drives, random-access memory, etc.), and other storage and processing circuitry (Figs. 1, 2, par [0027], see Terlizzi).  During operation of device 10, speaker 26 may be supplied with a low magnitude audio drive signal so that speaker 26 can be used to produce audio output in connection with playing media or supplying sound for a voice telephone call or speaker 26 may be supplied with an overdriven vibrator control signal so that speaker 26 can serve as a vibrator to alert a user to incoming telephone calls, alarm events, and other events for which a more silent mode of providing output for the user is desired (Fig. 1, par [0038], see Terlizzi). As another example, vibrator 28 may have a weight (e.g., a rotationally asymmetric weight) that is driven by a motor with a rotating shaft. The motor may have one or more inductors such as inductor 54 of vibrator 28 of FIG. 2 (par [0033], see Terlizzi).
a control circuit being a control chip as claimed in order to be able to save space within device 10, as suggested by Terlizzi in paragraph [0051].
	Mori in view of Terlizzi, as modified, teaches including piezoelectric element (par [0057] see Mori).
	However, Mori in view of Terlizzi does not explicitly disclose further comprising piezoceramics; wherein the piezoceramics is configured to be electrically connected with the control chip and cooperate with the sounding part, so as to be controlled to drive the sounding part to generate the vibrating sound wave.
	Wang teaches screen sounder (see Title) in which with reference to Figs. 1, 5, the piezoelectric module 14 with a narrow rectangular shape includes a piezoceramic plate 141 and a connecter 142 mounted on the piezoceramic layer 141 for transmitting force. One end of the connecter 142 is fixed on the piezoceramic plate 141 and the other end is fixed on the back side of the screen 15. Based on Conversed Piezoelectricity Effect, the piezoceramic plate 141 drives the screen 15 to vibrate so as to generate sound in a frequency range via the connecter 142. Based on Conversed Piezoelectricity Effect, the piezoceramic plate 141 drives the screen 15 to vibrate so as to generate sound in a frequency range via the connecter 142 (see Figs. 1, 5, par  [0018], see Wang.
piezoceramics (piezoelectric module 14, piezoceramic layer 141, Fig. 1, par [0018], see Wang); wherein the piezoceramics is configured to be electrically connected with the control chip (Control circuitry 20, Fig. 2, par [0027], see Terlizzi) and cooperate with the sounding part (including magnet coil 24, pulse oscillator 48, Figs. 1, 3, par [0037], see Mori, corresponding to sounding part), so as to be controlled to drive the sounding part to generate the vibrating sound wave (When alerting the call recipient by the buzzer, a sound pulse signal in the sound frequency range is generated in a sound frequency generation circuit 64 and supplied to the magnet coil 24. The sound pulse signal supplied to the magnet coil 24 changes the intensity of the magnetic field applied to the displacement rod 34. As a result, an axial displacement is generated in the displacement rod 34 due to the magnetostrictive effect, causing the expandable rod 22 to repeat expansion and contraction at a sound frequency, par [0037], see Mori) as claimed in order to be beneficial to the society that suffers from a shortage of energy resources, as suggested by Wang in paragraph [0005].
 
8.	Claims 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. U.S. Patent Application Publication 20060113932 (hereinafter, “Mori”) in view of Terlizzi et al. U.S. Patent Application Publication 20160254843 (hereinafter, “Terlizzi”) in view of Wang et al. U.S. Patent Application Publication 20140301596 (hereinafter, .

	Regarding claim 13, Mori in view of Terlizzi in view of Wang teaches the electronic device of claim 9.  Mori in view of Terlizzi in view of Wang, as modified, teaches vibrator 28 may have a weight (e.g., a rotationally asymmetric weight) that is driven by a motor with a rotating shaft. The motor may have one or more inductors such as inductor 54 of vibrator 28 of FIG. 2 (par [0033], see Terlizzi).
	However, Mori in view of Terlizzi in view of Wang does not explicitly disclose wherein the driving motor is a linear motor.
	Francois system and method of using a recharger plug as a stand for electronic devices (see Title in which instead of the vibrations from the vibrator 28 being transmitted through the device enclosure 40 and directly to the support surface, the vibrations are additionally transmitted through the plug 62 This results in a vibration-induced rotation of the electronic device 10 along with the charger plug 62 supporting it. This vibration-induced rotation results even for electronic devices 10 having a vibrator 28 that is a linear vibrating motor that does not generate gyroscopic precession effects but still generates asymmetrical forces (Fig. 2, par [0093], see Francois). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the system and method of using a recharger plug as a stand for electronic devices taught by Francois with the electronic device of Mori in view of Terlizzi in view of Wang such that to obtain wherein the driving motor is a linear motor as claimed in order to improve its rotational performance, as suggested by Francois in paragraph [0071].
	
	Regarding claim 2, this claim merely reflects the vibration module to the electronic device of Claim 13 and is therefore rejected for the same reasons.


Response to Arguments


9.	Applicant's arguments with respect to claims 1-5, 7-16, and 18-20 have been considered but are moot in view of the new grounds of rejection. 
	It is noted that, as present above in the Office Action: casing 12, Fig. 1 corresponding to packaging structure; bottom section of casing 12, Fig. 1 corresponding to sounding part; the sound pulse signal of the buzzer is converted into the vibration of the casing 12, which serves as a speaker to output the sound corresponding to the first vibration mode; the resilient members 30A and 30B forming the second support member 18 have vibration transmission characteristics that allow oscillation of the housing 14 in a vibration frequency range of a vibrator and restrict the oscillation of the housing 14 in a sound frequency range corresponding to the second vibration mode. 
    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654
/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654